DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 28 June 2022  Claims 1, 3-6, 8-11, 13-16, and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but are not persuasive.
	Applicant states, “as recited in Claim 1, a gradation bar has a different number of gradations for each section and therefore, there are differences in lengths among the sections” (remarks at 10).  The examiner respectfully disagrees.  The term “gradation” does not require the value between gradations to be equal.  Applicant admits such in the instant specification at page 23, lines 3-5 (“”the gradations may have the same interval.  However, a difference in the camera magnification indicated by the gradation interval may be varied depending on the allocated sections”).  In the claims or specification, there is no explicit requirement of a visual “gradation” in which the distance between gradations remain constant.  As a result, a gradation bar having a different number of gradations for each section does not inherently result in sections of differing length.  The examiner contends that the sections of Manzari ‘294, as seen in Fig. 33L, for example, illustrate sections of roughly equivalent length which have a disparity in the density of the gradation markings.
	With further respect to Applicant’s remarks at 10 concerning the term “moved gradations”, the examiner notes herein and in the following rejection under 35 USC 112(a) that the cited portion of the specification does not support “moved gradations”, as claimed and argued.  The specification at cited paragraph [0117] discloses:
For example, if a user input moving by “d” in the nth section is received, it may be set to move along gradations by “m” (e.g., “n” denotes 1, 2, 3, 4, 5, etc., and “m” denotes 3, 5, 8, 10, 15, etc.).  The length of the nth section is varied depending on the number “n”, and thus the number “m” may be set to increase in proportion to the length of the corresponding section.

	A user input “set to move along gradations” is not equivalent to “magnification adjustment…by moving the gradations in a zoom UI”.  Such arguments are not persuasive.
	Further, Applicant argues in the remarks at 10-11 that “because the numbers of moved gradations are different even though the distances of the user inputs are the same, the camera magnification change in the Ultra Wide section is smaller than the camera magnification change in the Hybrid section”.  However, this statement is only true in the case where the value represented by the space between gradations is constant.  Applicant’s specification and claims do not define the these intervals as constant; in fact the specification discloses that gradations may have the same interval or a varied interval (p. 23, lines 3-5).  The Figure reproduced on page 11 of the remarks labels various sections of the UI with textual names, and offers no such information as to the actual numerical values of the gradations.  As such, the actual magnification changes of the represented sections are unknown.
	As a result, Applicant’s claimed gradations do not have a determinable value, as argued.  The examiner contends that the traversal of gradations in the process of zoom modification as in Manzari ‘825 and Manzari ‘294 are analogous to the limitations, as claimed.
	Applicant’s amendments have necessitated a new grounds of rejection with respect to claims 3, 4, 13, and 14.

Specification
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recite the newly amended limitations “based on the number of gradations moving in response to a user input received” and “wherein the number of gradations moving in response to the user input received”, or similar.  In support of such limitations, Applicant points to the disclosure at [0110]1, stating that said paragraph “discloses that a distance of movement of the gradations, which is based on a distance of a user input, differs for each section and that a number ‘m’ is configured to increase proportionally to the length of the section”.  The examiner contends that Applicant’s interpretation of the disclosure is not accurate.  Paragraph [0110] (or page 23, lines 20-28 of the specification as filed) recites:
For example, if a user input moving by “d” in the nth section is received, it may be set to move along gradations by “m” (e.g., “n” denotes 1, 2, 3, 4, 5, etc., and “m” denotes 3, 5, 8, 10, 15, etc.).  The length of the nth section is varied depending on the number “n”, and thus the number “m” may be set to increase in proportion to the length of the corresponding section.

	This passage discloses that the rate a user input may move along gradations of a section may increase in proportion to the length of the corresponding section.  However, the “moving” recited is not “movement of the gradations”, as argued, or “gradations moving”, as claimed; movement is that of a user input “along gradations”.  Thus, there is no support in the specification for the newly amended limitations of independent claims 1 and 9 with respect to “the number of gradations moving in response to a user input”, or similar.  Such limitations constitute new matter.  As a result, claims 1 and 9 are rejected under 35 USC 112(a).  Dependent claims 3-6, 8, 10, 11, 13-16, and 18-20 fail to cure the deficiencies of claims 1 and 9, and as a result are similarly rejected.
	For the purposes of claim interpretation, limitations disclosing “the number of gradations moving in response to a user input” have been interpreted as “a user input moving along gradations”, consistent with the disclosure of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luong (US Publication 2013/0055119 A1), in view of Manzari ‘825 (US Patent 9,716,825), in view of Manzari ‘294 (US Patent 10,645,294), in view of Enami (US Publication 2012/0044169 A1).

	Regarding claim 1, Luong discloses an electronic device comprising: 
a display (the touch-sensitive display system 112 of Fig. 1A, seen in ¶ 0033);
at least one camera (the optical sensor 164 of Fig. 1A, used as part of a camera module for capturing still images or video, at ¶ 0047); 
a memory (memory 102 of Fig. 1A); and
a processor operatively connected to the display, the at least one camera, and the memory (the at least one processor 120 of Fig. 1A),
wherein the memory stores instructions, which when executed, cause the processor to:
identify a camera magnification of the at least one camera in response to an execution of a camera application of the electronic device (camera interface 522 includes a live viewfinder preview, which is inherently responsive to a camera magnification, at ¶ 0169.  The camera interface includes a zoom level bar 540 and zoom level indicator 542 for providing a graphical representation of the identified camera magnification, at ¶ 0170, seen in Fig. 5J),
receive a first user input for adjusting the camera magnification (detection of gesture 534 on the display of the camera interface 522 allows for user control of the camera interface, at ¶ 0172-0173), 
display a scrollable user interface (UI) for adjusting the camera magnification in response to receiving the first user input (in response to the detection of gesture 534, zoom level bar 540 and zoom level indicator 542 are displayed.  See ¶ 0170),
calculate a scroll speed on the displayed scrollable UI by using an acceleration factor corresponding to the received first user input or a second user input received on a section allocated to the identified camera magnification (gesture movement 538, part of gesture 534, controls the zoom level of the camera.  Based on the positioning of the gesture movement, the zoom speed is varied.  It follows that the zoom level indicator 542, representative of the camera zoom level, would scroll at a rate reflective of the camera zoom speed.  See ¶ 0172-0174), and
adjust the camera magnification by using the calculated scroll speed (the camera magnification is adjusted commensurate with the detected movement gesture and subsequently the displayed scrolling of the zoom level bar and zoom level indicator.  See ¶ 0170, 0173).
Luong fails to explicitly disclose wherein the scrollable UI includes at least one section, and each of the at least one section is corresponding to a camera magnification of the at least one camera, the first or second user input performed on a section allocated to the identified camera magnification among the at least one section, wherein the scroll speed is calculated based on an input speed of the first user input or the second user input, and wherein each of the at least one section is displayed to have a predetermined number of gradations.
Manzari ‘825 discloses a graphical user interface for enabling the selection of a camera zoom similar to Luong.  Furthermore, Manzari ‘825 discloses wherein the scrollable UI includes at least one section, and each of the at least one section is corresponding to a camera magnification of the at least one camera, the first or second user input performed on a section allocated to the identified camera magnification among the at least one section (a drag gesture on a touch-sensitive zoom control allows for the selection of one of multiple zoom levels dependent on the location of the gesture input on the zoom control, at col. 68, line 57 through col. 69, line 8, and Figs. 10B-10H.  Manzari ‘825 discloses a different style of touch-sensitive zoom control as seen in Fig. 22B, utilizing a “dial” displaying various available zoom levels.  See further col. 133, lines 17-31), and wherein the scroll speed is calculated based on an input speed of the first user input or the second user input (the selection of a viewfinder zoom is related to the calculated speed of a gesture, at col. 71, lines 45-60.  Manzari ‘825 further discloses zoom based on acceleration factors, at col. 104 line 63 through col. 105, line 9), identify that the adjusted camera magnification using the calculated scroll speed is identical to a camera magnification assigned to the one of a plurality of magnification icons, and highlight the one of the plurality of magnification icons (Manzari ‘825 shows the highlighting of a selected magnification level through the circling of said level on the display.  See Figs. 22B-22G, in which pre-identified zoom levels are highlighted.  The system of Manzari ‘825 arrives at these zoom levels by calculating a scroll speed sufficient to manipulate the zoom level, as disclosed supra).  Manzari ‘825 further illustrates sections of the zoom control interface having predetermined gradations (see Fig. 22B)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the camera magnification of Luong to include the gesture speed-based zoom and magnification level highlighting as in Manzari ‘825.  One would have been motivated to make such a combination for the advantage of providing a more time and energy efficient user interface.  See Manzari ‘825, col. 1, lines 43-46.
Luong and Manzari ‘825 fail to explicitly disclose displaying a related camera magnification UI including a plurality of magnification icons, and adjusting the camera magnification in response to receiving a touch input to the related camera magnification UI and highlight, based on identifying that the adjusted camera magnification using the calculated scroll speed is identical to a camera magnification assigned to one of the plurality magnification icons, the one of the plurality magnification icons, wherein a camera magnification of a specific camera among the at least one camera is set to change based on the number of gradations moving in response to a user input received on a specific section corresponding to the camera magnification of the specific camera, and wherein the number of gradations moving in response to the user input received on the specific section is set to increase in proportion to the total number of gradations in the specific section.  Manzari ‘294 discloses systems and methods for providing a graphical user interface for use in camera applications, similar to Luong and Manzari ‘825.  Furthermore, Manzari ‘294 discloses displaying a related camera magnification UI including a plurality of magnification icons, and adjusting the camera magnification in response to receiving a touch input to the related camera magnification UI.  See Figs. 33A-33F, where icons representing .5x, 1x, and 2x magnifications are displayed and may be selected by a touch gesture.  See col. 263, lines 25-67.  Manzari ‘294 further illustrates a gradated dial interface similar to that of Manzari ‘825, wherein a selected magnification is highlighted, and the number of gradations between identified magnifications (i.e., “specific sections”) varies.  See Manzari ‘294, Fig. 33L, for example, noting the difference in number of gradations between “.05X” to “1X”, and “1X” to “2X”, and the bolding of the identified magnification “1X”/“26MM”.  It follows that if a number of gradations increases between camera magnification sections, the number of gradations a user input must traverse increases.  Manzari ‘825 similarly illustrates displaying a magnification icon associated with a currently selected camera magnification associated with a calculated scroll speed.  See col. 68, lines 10-40.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the camera user interface of Luong and Manzari ‘825 to include the related camera magnification icons that may be selected by a touch input, as in Manzari ‘294.  One would have been motivated to make such a combination for the advantage of providing a more efficient user interface that requires minimal key presses or keystrokes.  See Manzari ‘294, col. 1, lines 36-40.
Luong, Manzari ‘825, and Manzari ‘294 fail to explicitly disclose wherein the plurality of magnification icons in the related camera magnification UI are displayed based on frequency of use.  Enami discloses a graphical user interface allowing a user to change the settings of a device, similar to Luong, Manzari ‘825, and Manzari ‘294.  Furthermore, Enami discloses wherein the function buttons displayed on the interface are arranged based on a frequency of use, at [0074].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the zoom selection graphical user interface of Luong, Manzari ‘825, and Manzari ‘294 to include the display of setting options based on a frequency of use as in Enami.  One would have been motivated to make such a combination for the advantage of improving device operability by minimizing the operations hierarchy necessary to enact a particular function.  See Enami, [0005].

	Regarding claim 3, Manzari ‘294 discloses wherein the at least one section includes a first section having a first number of gradations and a second section having a second number of gradations, and wherein the first number of gradations is different than the second number of gradations.  Manzari ‘294 illustrates a gradated dial interface similar to that of Manzari ‘825, wherein the number of gradations between identified magnifications (i.e., “sections”) varies.

	Regarding claim 4, Manzari ‘294 discloses wherein a change in the camera magnification per an interval of the gradations is different in each of the at least one section (Manzari ‘294 shows at Fig. 33L a varied number of gradations between the 0.5X to 1X and 1X to 2X magnifications.  Between the 0.5X and 1X magnifications, there are 7 gradations; between 1X to 2X there appear to be 21 gradations [see Fig. 33G, in which 2X/56MM is highlighted, and 21 gradations may be counted].  The zoom, in mm, from 0.5X to 1X amounts to a change of 13mm (26mm – 13mm), while from 1X to 2X the zoom amounts to a change of 30mm (56mm – 26mm).  As a result, each gradation from 0.5X to 1X represents approximately 1.86mm, while each gradation from 1X to 2X represents approximately 1.43mm).

Regarding claim 5, Luong and Manzari ‘825 disclose wherein the acceleration factor is an acceleration factor for each of the at least one section corresponding to the scroll speed of the first user input or the second user input (Luong discloses the magnification of the camera interface is altered corresponding to an acceleration and speed calculated in response to a determined gesture, at ¶ 0180).

Regarding claim 6, Luong discloses wherein the first user input includes one of a hold input, a pinch input, a click input of a volume button, or a gesture input using a bluetooth low energy (BLE) pen, and wherein the second user input includes one of a pinch input, a click input of the volume button, a gesture input using the BLE pen, a swipe input, a long press input, or a touch input for a specific camera magnification (Luong discloses that recognized gestures include tap and hold and touch gestures, at ¶ 0177). 

Regarding claim 8, Manzari ‘294 discloses wherein the instructions, when executed, further cause the processor to:
identify a specific camera magnification selected by the received touch input (a user may input a touch gesture on a zoom level “icon”, such that the zoom level is selected.  For example, the user’s input selects the “1X/26MM” zoom level, seen in Fig. 33L, and col. 266, line 56 through col. 267, line 8), and
scroll an indication of the camera magnification on the UI to match the identified specific camera magnification (responsive to the user input, the zoom control is rotated [i.e., scrolled] on the display to match the desired magnification level.  See col. 266, line 56 through col. 267, line 8).

Regarding claim 9, Luong discloses wherein the instructions for scrolling the indication of the camera magnification on the scrollable UI to match the identified specific camera magnification are configured to perform a same calculation as the instructions for adjusting the camera magnification by using the calculated scroll speed (gesture movement 538, part of gesture 534, controls the zoom level of the camera.  Based on the positioning of the gesture movement, the zoom speed is varied.  It follows that the zoom level indicator 542, representative of the camera zoom level, would scroll at a rate reflective of the camera zoom speed.  See ¶ 0172-0174).

	Regarding claim 10, Luong discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to:
identify a camera corresponding to the section allocated to the identified camera magnification, and
use the identified camera for the section allocated to the identified camera magnification (in the case where only a single optical sensor is resident on the electronic device, such a sensor is inherently “identified” by the system at least through the display of the camera interface.  See ¶ 0033 and 0176).

Independent claim 11 recites limitations analogous in scope to those of claim 1, and as such is rejected under similar rationale.

Claim 13 recites limitations analogous in scope to those of claim 3, and as such is rejected under similar rationale.

Claim 14 recites limitations analogous in scope to those of claim 4, and as such is rejected under similar rationale.

Claim 15 recites limitations analogous in scope to those of claim 5, and as such is rejected under similar rationale.

Claim 16 recites limitations analogous in scope to those of claim 6, and as such is rejected under similar rationale.

Claim 18 recites limitations analogous in scope to those of claim 8, and as such is rejected under similar rationale.

Claim 19 recites limitations analogous in scope to those of claim 9, and as such is rejected under similar rationale.

Claim 20 recites limitations analogous in scope to those of claim 10, and as such is rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph numbers correspond to those of US Publication 2021/0112206 A1.